DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
This office action is in response to the RCE filed on 01/15/2021.  Claims 1, 3, 4, 6-8, 10-13 remain pending with claims 1, 3, 4, 6-8, 11-13 have been amended.                                                     

Response to Arguments
Applicant's arguments filed 12/22/2020 have been fully considered but they are not persuasive.       
In the remarks, Applicant made one main argument.                           
Evidently, none of Zhou or Yu, alone or in combination teaches all features of claim 1.  It is well-settled law that obviousness requires at least a suggestion of all of the features in a claim.  In this case, the Office has not shown the combination of elements, and has not set forth a valid reason for modifying the disclosure of Zhou and Yu.              
This argument is not persuasive as the rejection below clearly showing that Zhou in view of Ye teach all features of claim 1.                         

Specification
The disclosure is objected to under 37 CFR 1.71, as being so incomprehensible as to preclude a reasonable search of the prior art by the examiner. For example, the following items are not understood: original value(s), current original value(s), reference value(s), current value(s), current reference value(s), backup reference value(s), fitting original value(s), fitting residual value(s), etc.  

35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are: original value(s), current original value(s), reference value(s), current value(s), current reference value(s), backup reference value(s), fitting original value(s), fitting residual value(s), etc.                  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 4, 6-8, 10-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled 
RE claims 1, 3, 4, 6-8, 10-13, it is vague and confusing as there is no clear defining of the differences between the terms used in claims and its corresponding counterparts appeared in the Specification throughout the entire Specification and the claims.  Correction is required.              
Specification
Claims 1, 3, 4, 6-8, 10-13
Original value
Original capacitance value
Current original values 
Current original capacitance values
Reference value
Reference capacitance value
Current values
Current capacitance values
Current reference value
Present reference capacitance value
Fitting original values
Fit original capacitance value 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 6-8, 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al (USPN 9,529,475), hereafter as Zhou, in view Ye et al (USPN 9,134,850), hereafter as Ye.           
RE claims 1, 12 and 13, Zhou discloses the invention substantially as claimed.                   
Zhou discloses that a method and an apparatus comprising a touch screen having a touch chip and a touch sensor, for updating a present reference capacitance value of the touch screen, comprising: 
However, Zhou does not specifically disclose an obtaining unit or a touch sensor configured to obtain a present original value of a sampling node on the touch screen; a determining unit or a touch chip configured to determine a fit original capacitance value of the sampling node based on a fitting function model; a calculating unit configured to calculate a fit residual capacitance value between the fit 
Ye teaches that a reference data updating system for a capacitive touch screen comprising a sampled data acquisition unit to obtain a current/present original value of a sampling node on a touch screen by performing a one-frame sampling to touch screen detection nodes; a detection data acquisition unit configured to calculate a difference between the sampled data and corresponding current reference data of the touch screen detection nodes and store the difference as detection data to thereby obtain a current/present detection data frame according to the sampled data acquired by sampling operation of the sampled data acquisition unit, a detection data frame analysis unit may be configured to analyze dominant detection data obtained to determine whether the current detection data frame is a damaged detection data frame, and a reference data updating unit may be configured to update the reference data under normal condition when an analysis result of the detection data frame analysis unit is that the current detection data frame is a non-damaged detection data frame (see column 3 lines 18-67, column 4 lines 1-28).  The motivation is to provide a more reliable touch detection results for a capacitive multi-touch screen (see column 2 lines 16-27).                   
Zhou and Ye are combinable because they are from the same field of endeavor.  It would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to modify Zhou by including the teachings from Ye in order to provide a more reliable touch detection results for a capacitive multi-touch screen.                                   
RE claim 3, Zhou in view of Ye and the rationale above disclose that wherein the determining a fit original capacitance value of the sampling node using the fitting function model comprises: determining the fit original capacitance of the sampling node based on the fitting function model between the stored reference capacitance values of all or part of sampling nodes on the touch screen 
RE claim 4, Zhou in view of Ye and the rationale above disclose that wherein the determining a fit original capacitance value of the sampling node using the fitting function model comprises: determining the fit original capacitance value of the sampling node based on fitting function model between the stored/backup reference values of all sampling nodes on a driving channel and/or a sensing electrode on the touch screen and all present/current original capacitance values; or determining the fit original capacitance value of the sampling node based on fitting function models between the stored reference values of part of the sampling nodes on a driving electrode and/or a sensing electrode on the touch screen and part of the present original capacitance values (see Zhou figures 2, 3 and its associated depictions and Ye figures 4b, 5 and its associated depictions).         
RE claim 6, Zhou in view of Ye and the rationale above disclose that determining that the touch screen is pressed when the touch screen is powered on if it is determined that a maximum fit residual of capacitance value when the touch screen is powered on is greater than or equal to the fit residual threshold (see Zhou column 2 lines 7-67, column 3 lines 1-67, column 4 lines 1-67, column 5 lines 1-18).                 
RE claim 7, Zhou in view of Ye and the rationale above disclose that wherein the updating the present/current reference value of the touch screen comprises: updating the current reference value when the touch screen is powered on (see Zhou column 2 lines 7-67, column 3 lines 1-67, column 4 lines 1-67, column 5 lines 1-18 and Ye column 3 lines 18-67, column 4 lines 1-21).                     
RE claim 8, Zhou in view of Ye and the rationale above disclose that wherein the updating the present/current reference value of the touch screen comprises: updating the current reference value upon completion of powering on the touch screen (see Zhou column 2 lines 7-67, column 3 lines 1-67, column 4 lines 1-67, column 5 lines 1-18 and Ye column 3 lines 18-67, column 4 lines 1-21).                      

RE claim 11, Zhou in view of Ye and the rationale above disclose that wherein the updating the present/current reference capacitance value of the touch screen comprises: updating the current reference values of all sampling nodes on the touch screen, or updating the current reference values of part of the sampling nodes on the touch screen (see Zhou column 2 lines 7-67, column 3 lines 1-67, column 4 lines 1-67, column 5 lines 1-18 and Ye column 3 lines 18-67, column 4 lines 1-21).                              

Conclusion
Any inquiry concerning this communication from the examiner should be directed to FRED TZENG whose telephone number is 571-272-7565.  The examiner can normally be reached on weekdays from 2:0 pm to 10:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-7565 for After Final communications.          
Informal regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).                           

access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000 

(IN USA).                                    						                                                                               												/FRED TZENG/                                                                                    Primary Examiner, Art Unit 2625                                                                                                                    	 
			
FFT
January 27, 2021